Opinion by
Mr. Justice Potter,
The dispute in this case, is as to the meaning of a written contract of sale.
The court below construed it as a sale of the farm as a whole, for the sum of $7,700.
The appellant contends that this was wrong, and claims that he purchased seventy-seven acres of land, at the price of $100 per acre, and as a survey showed that the tract fell short by over six acres, he claims an abatement of the purchase money, to that extent.
Whatever may have been the intention of the appellant, he certainly did not stipulate in the article of agreement for a purchase of land at so much per acre. The contract calls for a farm, owned by the appellee, located north of the railroad and containing about seventy-seven acres of land. Repeated reference is made to the property in the course of the agreement as the “ farm.” There is no stipulation for a survey or any provision that payment shall be made for the actual contents, when thus ascertained. If the vendee desired to purchase only the actual‘acreage at $100 per acre, he should have insisted upon a contract, plainly to that effect.
We can give to the agreement as executed, no other construction than that adopted by the court below. But the appellant was not confined to the written agreement. He was allowed to present to the jury his claim that at the time of the execution of the written contract, there was an oral understanding that he was to pay $7,700 for seventy-seven acres or $100 an acre for the land. The vendor denied any such agreement, and testified that she was to have $7,700 for the land north of the railroad. The jury sustained her contention, but the appellant had the benefit of the submission. There is no evidence of bad faith on the part of the vendor. She seemed to have reason *131for believing at the time of the sale that the tract contained seventy-seven acres, and she gave the source of her information. The purchaser was well acquainted with the premises. He knew the boundaries. He made tbe contract with his eyes open. And having agreed to take the farm containing about so many acres, for a given price, we see no reason for interfering upon equitable grounds. He might have stipulated to pay only for the actual contents, but we do not think his agreement can be so construed.
Tbe assignments of error are overruled, and the judgment is affirmed.